Citation Nr: 0624726	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a separate total evaluation for anxiety 
reaction.

2.  Entitlement to additional retroactive disability 
compensation, effective March 1, 1989, at the 100 percent 
rate ($2,193 monthly) that became effective December 1, 2002.

3.  Entitlement to special monthly compensation.

4.  Entitlement to an effective date prior to February 6, 
1989 for the award of a 100 percent rating for the veteran's 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 


FINDINGS OF FACT

1.  The veteran has a 100 percent rating assigned for his 
psychiatric disability, which encompasses both anxiety 
reaction and post-traumatic stress disorder (PTSD).

2.  The criteria for the rating of an anxiety reaction and of 
PTSD are the same and the manifestations of each are the 
same.

3.  In a December 2002 rating decision, the RO effectuated a 
November 2002 Board decision, granting an effective date of 
February 6, 1989, for the assignment of a 100 percent 
disability rating for the veteran's service-connected 
psychiatric disability; in a December 2002 letter, the RO 
notified the veteran of the retroactive award and of his 
monthly compensation payments that were effective beginning 
March 1, 1989.

4.  The veteran's award of retroactive disability 
compensation in December 2002 was in accordance with specific 
rates of entitlement provided by statute and VA has no 
authority to revise them.

5.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less; the 
veteran is not a patient in a nursing home; and the veteran's 
service-connected disabilities do not render him unable to 
care for his daily needs without the regular aid and 
attendance of another person, or render him unable to protect 
himself from the hazards and dangers incident to his daily 
environment.

6.  The veteran has a single service-connected disability 
rated as 100 percent disabling, and an additional service-
connected disability rated as 10 percent disabling; and it is 
not shown that he is permanently confined to his home due 
solely to his service-connected disabilities.

7.  The veteran's claim for entitlement to an increased 
rating for his psychiatric disability was received on 
February 6, 1989.

8.  There is no medical evidence in the year prior to 
February 6, 1989 indicating that the veteran's service-
connected psychiatric disability was 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a separate total evaluation for anxiety 
reaction have not been met.  38 C.F.R. §§ 4.14, 4.130, 
Diagnostic Codes 9400 and 9411 (2005).

2.  From March 1, 1989, the veteran is not entitled to 
payment of disability compensation at the 100 percent rate 
($2,193 monthly) that became effective December 1, 2002.  38 
U.S.C.A. §§ 101, 1110, 1114(j), 5111 (West 2002); 38 C.F.R. 
§§ 3.4, 3.21, 3.31 (2005).

3.  The criteria for entitlement to special monthly 
compensation have not been met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2005).

4.  The criteria for an effective date for the award of a 100 
percent disability rating for service-connected psychiatric 
disability prior to February 6, 1989 have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Initial Matter:

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  With 
the respect to the claim for a separate total rating for 
anxiety reaction, and the claim for additional retroactive 
disability compensation, the record does not reflect that the 
veteran was provided notice as contemplated by 38 U.S.C.A. 
§ 5103(a).  However, the Board finds that the veteran is not 
prejudiced by this omission.

As will be explained below, the Board finds that it is the 
law, and not the evidence, that is dispositive in these two 
claims.  An opinion from the VA General Counsel has held that 
the VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim, or required 
to develop evidence to substantiate a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when there is an error in the VA's duty to notify, or in this 
case, the absence of the notice contemplated by 38 C.F.R. 
§ 5103(a), there is no prejudice to a claimant as a result of 
the error if the benefit sought could not possibly have been 
awarded as a matter of law.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (116) (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006 ("this Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Board 
also notes that the Court has held that strict adherence does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such an adherence in this case would result 
in imposing additional burdens on the VA with no benefit 
flowing to the appellant.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1999).  Since it is the law applied to 
the undisputed evidence in this case that is dispositive, the 
Board finds that no further action is necessary with respect 
to the VA's duty to notify and duty to assist obligation with 
the respect to the claim for a separate total rating for 
anxiety reaction, and the claim for additional retroactive 
disability compensation.  

II.  Entitlement to a separate total evaluation for anxiety 
reaction:

The veteran's representative maintains that the veteran 
should have a 100 percent rating in effect for service-
connected PTSD, and a separate 100 percent rating in effect 
for service-connected anxiety reaction.  He asserts that the 
December 2002 rating action unlawfully severed the veteran's 
protected rating for anxiety reaction with somatic features 
secondary to the veteran's service-connected asthma.

The record reveals that a May 1976 rating action granted the 
veteran service connection for anxiety reaction with somatic 
features as secondary to service-connected respiratory 
disability.  This rating action assigned the veteran a 10 
percent rating for his psychiatric disability effective from 
April 1976.

In February 1989 the veteran submitted his claim for an 
increased rating for his service-connected disabilities, 
which at that time consisted of bronchial asthma and anxiety 
reaction.  This claim was initially denied by the RO in a 
September 1990 rating action.  A July 1998 rating action 
increased the veteran's 10 percent rating for anxiety 
reaction to 50 percent, effective from February 1989.

A March 1999 VA examination report states that it was very 
difficult, if not impossible to disentangle the affects of 
the veteran's generalized anxiety disorder from PTSD.

A November 2002 Board decision granted the veteran's claim 
for service connection for PTSD.  This decision also 
increased the veteran's rating for anxiety disorder from 50 
percent to 100 percent.

The November 2002 Board decision was effectuated by the 
December 2002 rating decision now on appeal.  This rating 
decision stated that the veteran's PTSD, which had been rated 
as 50 percent, was increased to 100 percent effective 
February 6, 1989.  Under the listing of service-connected 
disabilities the rating decision lists "Diagnostic Code 9411 
Post-traumatic stress disorder (previously rated under 
Diagnostic Code 9400-anxiety reaction)."  

Contrary to the assertions of the veteran's representative, 
the RO did not sever service connection for anxiety reaction.  
The RO granted the veteran service connection for PTSD and 
then assigned a 100 percent rating for the veteran's combined 
service-connected psychiatric disability, which includes both 
PTSD and anxiety reaction.  

The Board notes that both PTSD and anxiety reaction are 
considered to be anxiety disorders, and that the rating 
criteria for PTSD (Diagnostic Code 9411) and the rating 
criteria for generalized anxiety disorder (Diagnostic Code 
9400) are exactly the same.  See 38 C.F.R. § 4.130 (2005).  
The Board further notes that under the rating criteria in 
effect for psychiatric disorders prior to November 7, 1996, 
the rating criteria for these disabilities were also the 
same.  See 38 C.F.R. § 4.132 (1996).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

The fact that the rating criteria for PTSD and the rating 
criteria for anxiety reaction are based on the same 
manifestations has not been disputed by the veteran or his 
representative.  The Board notes that ratings are based on 
the manifestations of the disability, not on the nomenclature 
of the diagnoses.  Consequently, under the law, separate 
ratings may not be assigned for these disabilities.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law).  Accordingly, the 
veteran's claim for a separate total evaluation for anxiety 
reaction must be denied.

III.  Entitlement to additional retroactive disability 
compensation:

As noted above, in a November 2002 decision, the Board 
granted the veteran an increased rating of 100 percent for 
psychiatric disability.  The RO effectuated that decision in 
a December 2002 rating action, granting a 100 percent rating 
effective from February 6, 1989.  In a December 2002 letter, 
the RO notified the veteran of the retroactive award and of 
his monthly compensation benefits that were effective 
beginning March 1, 1989.  The veteran's award of retroactive 
disability compensation was reflected in monthly amounts, 
which were increased incrementally on various dates 
prescribed by law.

The veteran, through his representative, appealed the award 
of his retroactive monthly compensation.  The disagreement is 
with how these benefits were calculated in accordance with 38 
U.S.C.A. § 1114(j).  The veteran argues that he was being 
paid an incorrect amount of compensation.  He notes that 38 
U.S.C.A. § 1114(j) (West 2002) provided for a monthly 
compensation amount of $2,193, beginning December 1, 2002.  
He asserts that the "plain language" of the statute 
contemplates that the amount of compensation, which is to be 
paid to the veteran, is to be calculated "only if and while" 
the disability is rated as total.  He asserts that he was not 
rated as total until December 2002.  In applying the statute 
to the facts of his case, he alleges that the statute 
provides for compensation at the 100 percent rate (i.e., 
$2,193 monthly rate) payable each month from March 1, 1989, 
because he was rated as 100 percent disabled from that time, 
and not the increasing increments of monthly compensation as 
established by the RO.  He did not furnish any supporting 
authority for this interpretation of the law.

The term "compensation" means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. 
§ 3.4(a) (2005).  Disability compensation is payable to a 
veteran that is disabled as the result of a personal injury 
or disease, if the injury or disease was incurred or 
aggravated in the line of duty during qualifying military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.4(b).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j).  These rates are updated 
annually, generally, as a direct result of congressional 
action.  VA is required to publish the annual changes enacted 
by Congress.  See 38 C.F.R. § 3.21 (2005) (providing that 
rates of compensation, dependency and indemnity compensation 
for surviving spouses and children, and section 306 and old-
law disability and death pension, are published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations).

In this case, the RO granted a 100 percent rating for 
psychiatric disability, effective February 6, 1989.  VA 
regulations require that any payment for disability 
compensation, based on an increased award, begin on the first 
day of the calendar month following the month in which the 
award became effective.  See 38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. § 3.31 (2005).  The veteran's disability 
compensation was established as payable at 100 percent from 
March 1, 1989, at the rate established by Congress at that 
time for a 100 percent rating under 38 U.S.C.A. § 1114(j).  
The December 2002 RO letter informed the veteran of the 
specific dates of increases, which occurred on an annual 
basis due to cost-of- living adjustments, and the new monthly 
amounts payable for the period from March 1, 1989 to December 
1, 2002, when the $2,193 monthly amount became effective.  

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an 
annual basis.  VA has no discretion to alter the amount paid 
or the effective date when a particular amount will be paid.  
The veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the December 
2002 letter, wherein the RO notified the veteran that he 
would be paid the amounts that he would have received had he 
been rated 100 percent disabled at the time of his effective 
date of a 100 percent rating, on February 6, 1989 and in 
succeeding years, as specified by the versions of 38 U.S.C.A. 
§ 1114(j) in effect at the time the payments would have been 
made.  The first date of entitlement to the $2,193 monthly 
payment is from December 1, 2002.  Accordingly, there is no 
legal basis to grant the veteran's current claim and pay the 
$2,193 per month from March 1, 1989.  The veteran has been 
paid at the 100 percent rate "if and while the disability is 
rated as total" from March 1, 1989, just not at the rate that 
he desires.

The veteran, through his representative, does not argue that 
the monthly compensation amounts since March 1, 1989, as 
specified by the versions of 38 U.S.C.A. § 1114(j), were 
incorrectly added or that the dates of payment are incorrect.  
Rather, his argument is simply that the monthly compensation 
amount of $2,193, which became effective on December 1, 2002 
by statutory amendment to 38 U.S.C.A. § 1114(j), should apply 
retroactively to March 1, 1989.  He argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires that he should be 
paid from March 1, 1989 at the dollar amount written into the 
version of the statute in effect at the time of the RO's 
December 2002 decision to grant the 100 percent disability 
rating back to February 6, 1989.

This argument is devoid of merit and has no basis in statute 
or established case law.  It is noteworthy that the veteran's 
representative has previously advocated a similar position in 
a case where retroactive special monthly compensation 
benefits were awarded on the basis of clear and unmistakable 
error.  This argument has been specifically considered and 
completely rejected by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), which held that such 
an argument "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because § 1114 does not address the issue 
of retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments."  Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

The veteran argues for a benefit that is not permitted under 
the law.  He has cited to no authority to support his 
contentions other than his own conclusion as to how the 
statute should be interpreted.  There is no legal merit to 
his argument and his claim must therefore be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  In short, the veteran is not 
entitled to payment of compensation at the monthly rate of 
$2,193 from March 1, 1989.  38 U.S.C.A. § 1114(j) (West 
2002); 38 C.F.R. § 3.21 (2005).

IV.  VCAA for Special Monthly Compensation and Effective Date 
Claims:

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).  In this case the veteran has been provided the 
required notification of the effective elements of his 
claims.  Furthermore, his claims for special monthly 
compensation and for an earlier effective date claims do not 
involve the assignment of an initial-disability-rating.  
Consequently, the veteran has been provided the required 
notice regarding all downstream issues pertinent to his 
special monthly compensation and effective date claims.

With respect to the veteran's claims for special monthly 
compensation and for an earlier effective date for the award 
of a 100 percent rating for service-connected psychiatric 
disability, the RO mailed the veteran a letter in November 
2004 that provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the veteran of its 
duty to assist him in obtaining pertinent evidence to support 
the veteran's claim as well as requested that the veteran 
submit any supporting evidence including medical records.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran should submit any pertinent 
evidence in his possession.  

The record reflects that the veteran's VA medical records 
have been obtained.  The veteran has also been provided VA 
medical examinations.  The veteran has not indicated that 
there is any outstanding evidence pertinent to his claims.  
The Board is also unaware of any outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v.  Brown, 
4 Vet. App. 384 (1993).  

V.  Special Monthly Compensation:

An increased rate of compensation ("special monthly 
compensation") is payable to a veteran who needs regular aid 
and attendance.  38 U.S.C.A. § 1114(l)-(s); 38 C.F.R. § 
3.350.

A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
anatomical loss or loss of use of one or more extremities; 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether the veteran is a patient in a 
nursing home because of mental or physical incapacity; or 
whether the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of section 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition, which through its essential 
character actually requires that an individual remain in bed.  
The fact that the veteran has voluntarily taken to bed or 
that a physician has prescribed bedrest for a lesser or 
greater portion of the day will not suffice.  It is only 
necessary that the evidence establish he is so helpless as to 
need regular aid and attendance not that there be a constant 
need.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

An increased rate of compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) he is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

In the instant case, the veteran does not allege blindness or 
near blindness, nor is he in a nursing home because of mental 
or physical incapacity.  The Board further finds that the 
evidence does not establish a factual need for regular aid 
and attendance.  The evidence does not establish that the 
veteran is bedridden.  The medical evidence reveals that the 
veteran is able to fully bathe and dress himself.  A June 
2004 VA examination report indicates that the veteran is able 
to walk without any assistance and that he is able to drive, 
though he states that he sometimes gets anxious during 
driving.  The VA examiner stated that the veteran is able to 
physically perform the activities of daily living and that 
the veteran is not housebound.  On VA psychiatric examination 
in June 2004, the examiner noted that the veteran spent his 
time going to church, and noted that the veteran was 
isolative, and had few friends.

In short, the evidence in this case does not provide a basis 
for concluding that that the veteran's disabilities render 
him unable to tend to the basic functions of self care 
without regular assistance from another person, or render him 
vulnerable to the hazards and dangers incident to his 
environment.  As the veteran cannot establish a factual need 
for regular aid and attendance pursuant to the criteria 
listed in 38 C.F.R. § 3.352(a), a special monthly 
compensation based upon the need for regular aid and 
attendance of another person must be denied.

In addition, the evidence does not show that the veteran has 
one single disability ratable as 100 percent disabling, with 
additional service-connected disability or disabilities 
independently ratable at 60 percent.  Even if it were 
possible for the veteran to have separate 100 percent ratings 
for PTSD and for anxiety reaction, the veteran would not be 
entitled to special monthly compensation under 38 C.F.R. 
§ 3.350(i).  This regulation requires that the additional 
service-connected disability independently ratable at 60 
percent or more must be separate and distinct from the 100 
percent service-connected disability and involve different 
anatomical segments or bodily systems.  PTSD and anxiety 
reaction are both psychiatric disabilities and can not be 
considered to involve different anatomical segments or bodily 
systems.

As noted previously in this decision, the veteran only has a 
single 100 percent disability in affect for his service-
connected psychiatric disability.  In addition to his 
psychiatric disability, the veteran's only service-connected 
disability is asthma, for which the veteran has a 10 percent 
rating.  Accordingly, the veteran is not entitled to special 
monthly compensation based on his service-connected 
disability ratings.

Under these circumstances, the criteria for special monthly 
compensation are not met, and the appeal must be denied. 

VI  Earlier Effective Date Claim:

The veteran's representative asserts that the veteran is 
entitled to a 100 percent rating for his service-connected 
psychiatric disability prior to February 6, 1989.  He points 
out that VA regulation provides that an increased rating up 
to a year prior to receipt of the veteran's claim by VA, and 
maintains that the 100 percent rating should have been 
awarded as of February 6, 1988.

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for increased compensation is received within one 
year from such date.  Otherwise, the award will be effective 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).  

While the veteran's representative is correct that the above 
regulation provides that a veteran is potentially entitled to 
an increased rating up to a year prior to receipt of his 
claim, the veteran in this case is not so entitled.  In this 
case there is no medical evidence showing that the veteran's 
psychiatric disability had increased in severity prior to 
receipt of his claim on February 6, 1989.  In fact, on his 
February 6, 1989 letter requesting an increase, the veteran 
specifically stated that he had not been evaluated for his 
psychiatric disability for many years.  Consequently, it is 
not factually ascertainable that the veteran's psychiatric 
disability had increased in severity prior to February 6, 
1989.  Accordingly, the preponderance of the evidence is 
against the veteran's claim and he is not entitled to an 
effective date prior to February 6, 1989 for a 100 percent 
rating for his service-connected psychiatric disability.


ORDER

Entitlement to a separate total evaluation for anxiety 
reaction is denied.

Entitlement to additional retroactive disability 
compensation, effective March 1, 1989, at the 100 percent 
rate ($2,193 monthly) that became effective December 1, 2002, 
is denied.

Entitlement to special monthly compensation is denied.




	(CONTINUED ON NEXT PAGE)



Entitlement to an effective date prior to February 6, 1989 
for the award of a 100 percent rating for the veteran's 
psychiatric disability is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


